Citation Nr: 9913862	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  95-34 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin condition 
due to exposure to Agent Orange.  

2.  Entitlement to service connection for a neurological 
disability secondary to a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from January 1953 until 
December 1954 and from June 1958 until June 1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1993, from 
the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) which determined that new 
and material evidence had not been received to reopen the 
claim of exposure to Agent Orange or to reopen the claim for 
service connection for dizziness.

At the personal hearing in December 1994, the veteran 
expanded his claim for service connection for dizziness to 
include any residuals of a head injury.  This matter also 
arises from a rating decision of January 1995 from the St. 
Petersburg RO that denied service connection for a neurologic 
disability secondary to head injury.

A personal hearing on appeal was held on October 7, 1997, 
before Jack W. Blasingame, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1998) (amending 
38 U.S.C.A. § 7107 (West 1991)). 

The issues of entitlement to service connection for residuals 
of exposure to Agent Orange and entitlement to service 
connection for a neurological disability secondary to a head 
injury were remanded by the Board in March 1998 for 
additional development.  Subsequently, having complied with 
the instructions on Remand, the RO returned the case to the 
Board for appellate review.

The issue of entitlement to service connection for a 
neurological disability secondary to a head injury will be 
discussed in the Remand portion of this decision.


FINDINGS OF FACT

1.  The veteran had active service on board USS Forest Epping 
whose history shows participation in training exercises with 
the South Vietnam Navy in January 1962 in Danang, South 
Vietnam.   

2.  The veteran testified that his conditions of service 
involved service in the waters offshore Vietnam and 
visitation to the shore in Vietnam during the Vietnam era.

3.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of residuals of exposure to Agent 
Orange.

4.  The veteran's claimed conditions, fungus condition, 
dizziness, swelling of the lower legs, varicose veins and 
circulatory problems, are not conditions for which exposure 
to Agent Orange is presumed and service connection granted on 
a presumptive basis.

5.  No competent medical evidence has been submitted 
establishing a link between these conditions and exposure to 
Agent Orange during service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for disabilities claimed as residuals of 
exposure to herbicide agents used in Vietnam.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Residuals of exposure to Agent Orange

In January 1993, the veteran requested "to be considered for 
service connected [sic] for fungus infection, fever blisters 
and exposure to Agent Orange."  He submitted a copy of an 
April 1985 decision letter notifying him that service 
connection was not established for various disabilities 
including fungus infection, fever blisters, and exposure to 
Agent Orange.  The prior rating decision denying service 
connection for residuals of exposure to Agent Orange was 
voided by the decision in Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  
The veteran's claim has been considered de novo under the 
revised regulations promulgated by VA in February 1994. 

With his claim, duplicate copies of service medical records 
were submitted.  His active duty was served in the Navy and 
although service records show that the veteran was discharged 
more than two years prior to the beginning of the Vietnam 
era, he contends that defoliants were used in Vietnam prior 
to the beginning of the Vietnam era and he was exposed to 
Agent Orange.

The RO wrote to the veteran in February 1993 requesting more 
detail regarding what specific disabilities were being 
claimed as a result of his claimed exposure to chemical 
defoliants while in service and information regarding 
manifestations and treatment.  The veteran replied in April 
1993 requesting that a skin condition be considered for 
service connection due to exposure to Agent Orange with the 
date of the earliest manifestations reported as 1981.  The 
veteran described the condition as constant itching and rash 
over the whole body.  He noted that he had been treated in 
1982 and told that the condition was a fungus.  He further 
noted that during his Vietnam tour he was a boat engineer on 
the USS Epping Forest.  He claimed that at times the boat 
would land and he would have to do surveys.  He believes that 
he was exposed to Agent Orange when conducting the surveys in 
Vietnam.  Duplicate copies of medical records and service 
medical records were received.

The veteran has claimed various symptoms and disorders to 
include a fungus condition, dizziness, swelling of lower 
legs, varicose veins and circulatory problems due to his 
involvement in Vietnam and exposure to Agent Orange as 
secondary to Agent Orange exposure.  In the veteran's 
substantive appeal, he noted that in an article he read on 
Agent Orange, it was stated that 15 different herbicides were 
used in Vietnam between January 1962 to September 1971.  He 
contends that as he was there in March and April 1962 he was 
exposed to the herbicides.

Service medical records show treatment during his first 
period of service for a rash of the thighs in April 1954.  
His separation examination in December 1954 was negative for 
a skin disorder.  During the second period of service, he was 
treated in January 1961 for "fever blister (herpes)" and a 
rash of the upper legs.  In February 1961, it was noted that 
a small ulcer on the left lateral leg was healing very 
slowly.  It was debrided and further treatment would be 
considered after several weeks.  His separation examination 
in June 1962 was negative for any skin disorder.  Service 
medical records show no complaints of, treatment for, or 
diagnosis of a skin condition due to exposure to Agent 
Orange.  

At the first VA examination post service in June 1964, 
clinical findings indicated a fungus infection of the feet 
involving the web areas and dorsum of all the toes, with 
cracking, scaling and peeling.  An open area of about 1/2 cm 
was noted on the dorsum of the left foot about 2" proximal 
to the lst and 2nd toe which was thought to be the result of 
scratching and digging.  The rest of the examination of the 
feet was normal.  The pertinent diagnosis was mild fungus of 
the feet.   

Outpatient treatment records show complaints and treatment 
for a skin condition.  The veteran was seen in June 1983 and 
the examiner found the fungal infection was unrelated to 
exposure to Agent Orange.  In August and October 1983, there 
was an assessment of tinea pedis.  

In November 1983, a punch biopsy of the skin of the left knee 
was diagnosed as pseudoepitheliomatous hyperplasia.  In 
December 1983, it was noted that the fungal culture report 
indicated no growth.  The impression was that the pyoderma 
was improved.  Additional outpatient treatment records in 
1984 show complaints of rash and skin condition.  

In January 1994, the veteran submitted duplicate copies of 
service medical records.  Additional outpatient treatment 
records were secured for the period from September 1991 until 
August 1994.  Most of these records are for treatment of 
unrelated disabilities.  He was seen in January 1994 for 
blisters in the groin area that were diagnosed as inguinal 
furuncles.  The examination report also indicated 
onychomycosis of the left big toe.  

The veteran presented testimony at a personal hearing in 
December 1994 as evidenced by a copy of the transcript in the 
claims file.  The veteran clarified that the fungus condition 
he was claiming is part of the skin condition he is claiming 
as due to exposure to Agent Orange.  He testified that while 
on board ship, they ran surveys of the harbor for depth.  
When they took breaks, they went ashore.  Everyone started 
getting irritated skin and feeling itchy.  Later in the 
afternoon, his skin began to burn and sting and taking a 
shower provided temporary relief.  He thought that he had the 
fungus infection all over his body, from his head to his 
toes.  He told a hospital corpsman about it and received some 
cream.  He recalled that he was wearing shoes and thought 
that his feet might have become wet when stepping into some 
water while disembarking from a small boat to get ashore.  He 
related that the condition really hit in 1983 and he was 
hospitalized in Bay Pines VA Medical Center.  All that he 
recalled being told was that it was a fungus.  

The veteran described that he was on a boat doing a survey 
most of the time for a period of about 19 days.  They would 
take a break approximately every hour and went ashore to have 
a smoke in the beach area adjacent to the shore, not in a 
village or town.  He never went into the jungle area, but 
remained on the beach.  He recalled that it was foggy and 
thought that the herbicide might have been in the fog.  

In October 1995 the veteran claimed that his varicose veins, 
circulatory problems, and swelling of lower legs were due to 
exposure to Agent Orange.  A hospital summary and outpatient 
treatment records show treatment for these disabilities and 
unrelated medical disorders.  

The veteran presented testimony at a hearing in October 1997 
and a copy of the transcript is in the claims file.  He 
testified that he thought his skin condition, problems with 
his feet, the symptoms for which he was hospitalized in 1983, 
and the herpes and fever blisters are all related.  When he 
was hospitalized the doctor only would state that the 
veteran's condition was basically fungus.  He was not certain 
whether the doctor connected his skin condition to exposure 
to herbicides.  He testified he did not think he was exposed 
to Agent Orange when on the shore but rather when the boat 
crew would leave the ship every morning about 6 o'clock and 
it was very foggy.  He thought that the herbicide was in the 
fog.  The whole boat crew complained of feeling itchy.  
Although other members of the boat crew were changed, the 
veteran remained doing this duty for the whole period of 
three weeks.  He claimed that while his skin problems began 
while he was in Vietnam, he did not pay much attention to it.  
He commented that the skin condition was at its worst in 
1983.  He did not recall a doctor providing an opinion as to 
the etiology.  

Evidence submitted at the hearing in October 1997 included a 
copy of the hospitalization record in October 1983.  The 
hospital summary indicated that the veteran had been admitted 
on October 31, 1983 because of chronic infection of the toes, 
legs and left knee.  He had been receiving outpatient 
treatment but no improvement was shown.  The hospital course 
was one of steady improvement of the skin lesions.  Treatment 
included medication and Aveeno Bath twice a day.  The report 
of fungal study was not available but it was noted that 
fungal etiology had never been proven microscopically.  The 
skin lesions healed well and he was discharged to home on 
November 16, 1983.  

Other evidence submitted at the hearing included the history 
of USS EPPING FOREST for 1961 and 1962.  The history does not 
show that the ship was in Vietnam during 1961.  It indicates 
that in January 1962 the ship departed from her home port in 
Sasebo, Japan and proceeded to Danang, South Vietnam to 
provide logistic support for MSO's [Mine Sweepers Oceangoing] 
deployed from Long Beach for participation in training 
exercises with the South Vietnam Navy.  In February, the ship 
was in Kure, Japan, in March 1962, the ship was in Chinhae, 
Korea, in April 1962, the ship was again in Chinhae and then 
proceeded to Yokosuma, Japan.

In October 1997 the veteran submitted additional medical 
evidence that consisted of medical drug literature on new 
medications prescribed for a headache/sinus condition.  
Additional medical records were received in November 1997.  A 
discharge summary for a period of hospitalization in July 
1996 had no findings relevant to the skin condition claimed.  
Outpatient treatment records are for treatment of nonrelated 
disorders.  

In November 1997 the veteran submitted a copy of the October 
1997 hearing transcript with corrections noted.  These 
changes included changing the year from 1983 to 1961 for the 
worst time he had with his skin condition and that he 
believed that he was exposed to Agent Orange when he was on 
the ground.  He also contended that he had submitted records 
showing that his ship was operating in Vietnam.

By letter dated in April 1998, the RO requested additional 
information from the veteran pertaining to this claim, 
namely, the facility name and current address from which the 
records of Dr. Weil King could be obtained; clarification of 
treatment date at Bay Pines Medical Center when told of a 
relationship between the dizziness and headaches experienced 
and the concussion suffered in service; and any additional 
information regarding medical providers who have treated the 
veteran for a skin disorder or other disabilities claimed due 
to exposure to herbicide agents in service since June 1962.  
The claims file contains no response to this request.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in August 1998.  The examiner indicated that he 
had reviewed the claims file and the veteran's Bay Pines VA 
Hospital folder prior to examination.  The veteran reported 
that he was exposed to the herbicide, Agent Orange, while in 
Vietnam in 1961 and 1962.  He related that in 1983 his skin 
condition was diagnosed as a fungus which he claims was a 
result of exposure to Agent Orange.  The examiner's review of 
the veteran's VA hospital folder noted that the veteran had 
been treated for a chronic dermatitis of the legs due to 
enterococcus and Staphylococcus.  At the time of the 
examination, the veteran had complaints of a fungus infection 
of the skin of his feet and toes.  He complained of numbness 
of his legs.  

The examination of his skin found brownish black scattered 
lesions over the posterior and inner aspect of his left leg, 
scattered, 1 to 2 cm scattered scars.  There was scaling and 
debris between his toes.  The diagnoses included healed scars 
of both lower extremities and chronic fungus infection of 
toes of both feet, particularly the left foot.  The examiner 
commented that the etiology of the skin condition was a 
fungus infection.  The examiner wrote that there is no 
relation between exposure to Agent Orange and "symptoms of 
fungus condition, dizziness, swelling, and the lower legs, 
varicose veins and the circulatory problems."  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct. 
38 C.F.R. §§ 3.301, 3.303 (1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (1997) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e) (1998).

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii) 
(1998).

The beginning and ending dates of the Vietnam era are the 
period beginning on February 28, 1961, and ending on May 7, 
1975, inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period.  The period beginning 
on August 5, 1964, and ending on May 7, 1975, inclusive, in 
all other cases.  38 C.F.R. § 3.2 (1998).  38 C.F.R. 
§ 3.307(a)(6) provides that for the purposes of the section 
regarding diseases associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) (1998) a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).

Further, the Secretary of the Department of Veterans Affairs 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for any condition 
other than those for which the Secretary has specifically 
determined that a presumption of service connection is 
warranted.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
see also 38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
However, the Court has held that where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The Board finds that the claim is not well-grounded.  We 
acknowledge that exposure to herbicide agents is presumed for 
a veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era and who has a disease listed 
at 38 C.F.R. § 3.309(e).  However, the presumption of 
exposure to herbicide agents does not apply in this case.  
The veteran does not have a condition listed in 38 C.F.R. 
§ 3.309(e) and, as noted above, a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition other than those for which the Secretary 
has specifically determined that a presumption of service 
connection is warranted.

Additionally, no competent medical evidence has been 
submitted which shows that the veteran has a condition due to 
exposure to Agent Orange in service.  The VA examiner in 
August 1998 found no relationship between exposure to Agent 
Orange and the conditions claimed by the veteran, namely, 
fungus condition, dizziness, swelling of the lower legs, 
varicose veins and circulatory problems.  To support the 
claim, we have only the veteran's opinion of a causal 
connection between claimed disabilities and exposure to Agent 
Orange in service.  The record does not contain any medical 
evidence corroborating the appellant's claim.  Personal 
statements made by the appellant are of little probative 
value without corroborating medical evidence.  While we do 
not doubt that he is sincere in his belief, he is not 
qualified to offer such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (A lay person is not 
qualified to make medical diagnoses).  Moreover, mere 
contentions of the appellant without supporting evidence do 
not constitute a well-grounded claim.  King v. Brown, 5 Vet. 
App. 19 (1993).

In sum, none of the veteran's conditions are a disease that 
VA has determined that a presumption of service connection 
based on exposure to herbicides is warranted, there is no 
evidence of incurrence in service, and the claim fails to 
meet the requirement of competent medical evidence showing a 
nexus between a present disability and an inservice disease 
or injury.  Accordingly, the claim for service connection for 
residuals due to Agent Orange exposure is not well grounded.

Other considerations

The Board acknowledges that it has decided the present appeal 
on a different basis than the RO did.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied service 
connection for residuals of exposure to Agent Orange.  The 
Board has considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well grounded claim.  
The result is the same.

Where the veteran has not met the burden of submitting 
evidence of a well grounded claim, the VA has no duty to 
assist him in developing facts pertinent to such claim.  38 
U.S.C.A. § 5107(a) (West 1991).  However, where a claim is 
not well-grounded it is incomplete, and depending on the 
particular facts of the case, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  This obligation only attaches where the 
veteran's application is incomplete and references existence 
of evidence which could serve to render his claim plausible.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).

We have not found that the veteran has put VA on notice of 
the possible existence of a specific, particular piece of 
evidence that, if submitted, could possibly make his claim 
plausible.  Nevertheless, the rating decision, statement of 
the case, and this Board decision inform the veteran of the 
evidence that is lacking to make his claim well grounded.  
Our decision relates that VA had determined that these 
conditions were not associated with herbicide exposure and 
there was no other basis for service connection.  In 
addition, VA had determined, under the authority granted by 
the Agent Orange Act of 1991, that a presumption of service 
connection was not warranted for any condition other than 
those for which VA had found a positive association between 
the condition and exposure to Agent Orange in Vietnam.  
Further, in this instance, the Board's decision informs the 
appellant that he needs to submit competent medical evidence 
of a nexus between a present disability, and an in-service 
disease or injury or a service-connected disability to have a 
well-grounded claim for service connection.


ORDER

Service connection for residuals of exposure to Agent Orange 
is denied as a well-grounded claim has not been submitted.


REMAND

Residuals of a Head Injury

In April 1993 the veteran sought service connection for 
dizziness.  At his personal hearing in December 1994, the 
veteran expanded his claim for service connection for 
dizziness to include any residuals of a head injury.  He 
claims that his dizziness is due to a head injury in service 
in August 1959 when he was hit in the forehead by a sledge 
hammer and was hospitalized for two weeks for a fractured 
skull.  He testified that he has experienced dizziness ever 
since. 

At the personal hearing in Washington, D.C., in October 1997, 
the veteran refined the issue as service connection for a 
neurologic disability secondary to a head injury, 
specifically referring to the associated dizziness and 
headaches in this respect.  He testified that after the 
accident in service he began to experience headaches, sinus 
problems, and dizziness.  He sought treatment for these 
symptoms in service and post service.  He testified that he 
started going to Bay Pines Medical Center in 1975 and the 
headaches were called migraine headaches or nervous 
headaches.  He believed that he had been told by a doctor 
that there was a relationship between the headaches and 
dizziness and the concussion.  He also testified that he had 
headaches because of the pressure build-up from his sinuses.

Service records show that the veteran was struck by a sledge 
hammer in the line of duty while holding some material for 
repair aboard USS Epping Forest in December 1959.  He 
suffered concussion of the brain and a laceration which 
resulted in a minimal deformed scar of the left forehead.  
There was a periorbital hematoma involving the left eye.  The 
X-ray of the skull disclosed a small fracture of left frontal 
sinus.  He returned to duty in January 1960.  In May 1962, he 
had plastic repair of face, revision of scar, left forehead, 
right supraorbital and right upper lid.  The discharge 
examination showed "LS one inch forehead and LS, 1-1/2" 
over left eye.

A VA examination in June 1964 revealed the scar above the 
inner limit of left eyebrow revised by plastic surgery.  The 
veteran complained of frontal headaches which were described 
as dull and intermittent with occasional dizzy spells.  There 
was some sinusitis involving the left front sinus, however 
the veteran stated his sinuses were not troubling him at that 
time.  The neurological examination was negative.  The 
diagnosis was healed old compound fracture of the left 
frontal sinus.

A rating decision in July 1964 granted service connection for 
scar, left frontal area, residuals of injury to left frontal 
sinus and was evaluated as noncompensable.  This rating was 
subsequently increased to 10 percent in a rating decision in 
April 1985 effective from May 1983.

In a rating decision in January 1984, the RO denied a claim 
for service connection for dizziness.  It noted that in 
service the veteran was seen with complaint of headaches and 
dizziness in December 1960.  There was no diagnosis shown.  
The outpatient treatment records considered show no treatment 
for the condition.  The RO noted that pathology for dizziness 
or diagnosis for same in service was not shown by the 
evidence of record.  This decision was confirmed and 
continued by rating actions in July and August 1984.

In a rating decision in January 1995, the RO denied service 
connection for a neurologic disability secondary to head 
injury.  The rating decision indicates that included in the 
evidence considered was the report of a VA examination in 
June 1994 at the VA Hospital in Coral Gables, Florida.  Our 
review of the claims file does not locate this examination 
report.

Further, an undated treatment record, what appears to be the 
second page, possibly in 1994, shows that the veteran was 
seen for complaints of an excruciating headache with 
throbbing pain, blurred vision and dizziness.  He related a 
history of migraine headaches for twenty-five years.  On the 
treatment record, it was noted that in October 1990, there 
was a diagnosis of vascular headaches and the veteran was 
placed on medication.  The report indicates that the veteran 
was admitted to a ward.  Our review does not find records 
pertaining to this hospital admission.  

The veteran also testified that he had been told by a VA 
doctor while being treated at the VA Medical Center at Bay 
Pines that there was a relationship between his headaches and 
dizziness and the concussion suffered in service.  As noted 
above, according to the Board's Remand instructions in March 
1998, the veteran has been contacted by the RO and asked to 
provide additional information regarding dates of treatment; 
however, he did not respond.   However, the veteran's 
application referenced other known evidence and VA has a duty 
to notify the appellant of what is necessary to complete his 
application.  VA's obligation arising from 38 U.S.C.A. 
§ 5103(a) includes informing the appellant of the need to 
submit competent, medical evidence linking the claimed 
disorder to service or an in-service event to well ground the 
claim for service connection.  

This testimony put VA on notice of evidence providing an 
etiological link between the veteran's headaches and the 
concussion suffered in service that possibly would provide a 
causal nexus sufficient to well ground the claim.  The 
veteran is to be informed of the need to submit this 
evidence.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain a copy of the 
June 1994 examination report from VA 
Hospital in Coral Gables, Florida and 
associate it with the claims folder.  The 
RO should contact the veteran regarding a 
hospitalization for excruciating 
headaches possibly in 1994 and obtain the 
necessary information in order to obtain 
a copy of the hospital admission, 
treatment, and discharge summary.  These 
records should be associated with the 
claims folder.

2.  The RO should inform the veteran that 
he needs to submit competent medical 
evidence demonstrating that his symptoms 
of dizziness, headaches and blurred 
vision, or other current residuals are 
proximately due to his head injury 
suffered in service.  The veteran should 
also be informed that a statement from a 
physician or medical professional, to the 
effect that there is an etiological link 
between his claimed symptoms and the head 
injury in service would be of advantage 
to support and well ground his claim.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  No opinion, either legal or factual, is 
intimated as to the merits of the appellant's claim by this 
REMAND.  He is not required to undertake any additional 
action until he receives further notification from VA.  
However, while this case is in REMAND status, the appellant 
is free to submit additional evidence and argument on the 
question at issue.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

